 

United States Bisteret Court | : ki 1 E }
astern Distore+ OF Te MN 255 ¢2?@.

 

Rnrn 5. a

BoU 28 Lui -
— Knvox Ne —— Clerk; U-S-BistrictCom
Eastern District of Tennesse:

wesc!

 

At naval
RASHES

 

h ester Wagwec, p lagnt cf |
—d

 

Y, | No. 3730-¢v - 004 40-TAY- C0

 

 

eowsererns! Rusty hora aval

—

oy

 

fammy Keagan, De ferdasits I
KX KX XK XX

 

Be sponse. To Answer On Behalf

 

 

 

0 E Bush hoz aco

 

The; Jaimie’, hestec a wesc, C" hi ug ver) Makes the
fe g agi /

 

= Following Reshorise To Answer ON Behalf Of Busty hozey —

 

retenida nt C hora), avd States 25 follow iS

‘

 

The plaiakitt, ("Neg vex docs OGgasn at tron thet +hts
deLendaw+ arol. refuse to provide medical pret: “UeNt foc

 

 

Nariin€e's Serious Meal Lae Laterd antd. this debtors toileh

aes

 

TO appropriately address p lata Lee Cs Me af 122 / (@ Guests t

 

_| als physician to propecly determine heart surge “y OF

yt
> t

The plain Ff Shetes Pet he Was Me ver Seed ly the ___

 

 

rAd thio wal treedkmealt, The_ ow ly , Mneel rool persoalsol thar

 

Slacks CE aver h al day Conversation With fegarelcu his
. . s "\ Ww
Recious medical weeds was the olefoadut Choce’),

 

The pla rb ££ does Stote. that he Wad tr eatecl at Foct_

 

 

Danders Medical Center from December A 1, aol Z to

(41)

 

 

 

 
 

Janinesy A, AOV4 Cor Cad. ints ection pv the acrar_adite.._To. TM
oi acug. use. Mack those. Speerey C Nospiter fecotds Show!
Hack p\ JaiwtiG bas evaluated foc endotoarel, his durracg
Wok \A oop Walizetion. Hak Bae meal) col pr wires detepm sient
nek plainriee “led. ok nave exhort That plaisltitl
Was Acaguosecl. with Cellubrs of the riglat acm, adh. 1

Nos Ackewmoec hak Wwe di “oot vinedl Surgery fac Hat
Cond tow, ie. the Cell Ys. toweree, thre <A Dontolaait's
OM Sys exc Cax\s bo iA foc an tars Hosfoteble. Couct that these
Some exact medica Caawst Ccocds Shou! uvdec the
C wed col logy Latagnig Ce por Rat it Was detemmented,. lay

 

 

 

 

 

 

 

 

 

 

the heack Spewode <b medical pr vuiders _ at Fock. Saarleee SB
Medical ¢ eather debermewecl Heck Na mal “EL: S lower trlo
Neact Valves 4 Contaiwesl Vv, Vege etotioal_ and that his le#€+
oe —lowec neat. Velve_ Was Cec gucg tacking ALG blood. atounsd. lis
heact and. that the ox S (eMe dy Yo 1 (5. Serrus Medical.
a _prublen ce Coulol_o Orsly ne. Lived. aN. L Peas Ceol, ly Sc heolu), “Ag
Hucgecy cy to_\nave Steasts. place} ‘wi tho: Bee tw: a \o Wen daaag Lal
Neack Val LS. Notes _cloes thase Same mMedreal Méordls
Werk ars Aebentclact Celires. oN JW hrs. ONS fo the

i Orne) EE! 4 Compla Pale Show Oe Wak tk Was ads tecm cael.
loy Fook Sanders Medical Ce text 5 We act Spe fe rewl ics: t-
hock We alte Mot Need. Surgery fc Phe Cond tro

Reg ricoliale, ais damage a \ower twe heact Valves. Lat Loe,
me ekack opposite is true, at ther time plattitt

ef + the Nos, spite ABO S st pede cal adstee. and thor
Ne Wad Mot een seb tal for Sutgel wy te addeess
(Q

 

 

 

 

 

 

 

 

 

 

momen,

 

 

 

 

rete eect te
 

WS Setyvous Midtcel Need 0 GOK rag his heat problems.

 

 

The. pla wy “LL Stokes tHhaak ON 2 tar) -y- Meds i col. Le Oger n
LS wel Ad Verner Ceontve CSat> OAS Gin ta the thes s

 

 

deen dani: oe ih ack a. ch ad ee CN. dx ag Mos S ok, | ht the. co

 

PMroalre. Repack trys CIN Ho \b Coe, we Medel terorelé _

 

Coa. the Univeceity OF lhoutsurlle. _hespitot,. he facthec_

 

 

i

Stoked tack he Wal Naser hee NK) treatecl < 205 thea

 

tyis defewtdantt Worl Lal Awou) thet he. Alauld be CA.

 

Sod id for _| Heda tts € treatment Plat rll stoeas

ay

 

Rnak ONLI thougl uthis det da Es 2Locds. Sho tok

 

DMaralty "CL has Noa is C. that this dé fe. Molo wre font lek

 

+o OmMdec aay type of b| loool... tes estiwg , ete. fo. determine.

 

how Severe, is Hepatitis 1S. Eurbhee, this defesdast

 

 

rho

Cos led. to. Sehedil le. 0 lavas FEL to See the jou 7] phys iciea sl.

 

Thi's_de tentdaut Is. in Fact a _LPAl/ Aide ; of the.

 

Bouthesm tealbh Puotwets anal as - bucde. acks. AS Oo

 

S59

Wutse. pt atititionlec aA cL tak he. Wiad Solely

V2 © Son. sible. to Make Sur re thet _p] lettre’ Was
foods ofl ani +nrect lave £ighth hehe. ute Might

 

 

to ye. prourdedl Nele3s doy ‘adeg, uate. Meads cal Care.

 

IN Dek thi $ de. walaralfe. QAL saleced A_thhate. Z

 

 

NCLONQ Nee. Filed. loy plata CL DAL Suite bec 88, dbda

 

Mich Sheetal at “Hheck time this olol> olan dould

>

 

 

Duk Wa dows foc. a_Di CESOA thant ster ASAL. On
depreMlouc a4, 1010 , this dele wdlat_ Signed attlol

 

Cove dl pi Copy to awit \Arhar Medically PL ans fecal,

 

Te IN (Woc., ON October 4A, 4690, plaratree LS OS

 

(3)

 

 

 
 

 

medically trassfeced to Bledsoe Cou Alby Cort,

Complete classiticakien Ceutec foc TA Oa.

 

 

—

Ne ON\y apporatar eae thot this _defewcladtt had
Viade Con \AT HM +o S5ée fhe, roa | DhySicrad plas on fe

 

| | Spee
( Chobe 1, 1040 jh al OLY. Ok E +e Cc his +, Parsee eh,

 

Z,
Una oulotly, his ad etendlaut Clearly did _igvore

 

a

 

Natatitl's medical guests alt Cleacl, dh
feduse. te Atou role. \n wie wath Meal Neal het M At.

 

| ° ;
The. plarat ree again asserts Hot he. does Wave.

 

 

xr Sertous Medical need tequictiig iat undergo

 

Acar Sucgery aud that he fs feguiring Current
treatment toc Hepat tis C. To_Malid las Cletus

 

f. tr,
{ “y

vurthes, Pplaiwhite states thet siwee_c OMA LAG te

 

 

beeen 4 J + 4
io used. ale Tuswes C. arc. Cen te sm tock the > Cace. C Wie

v edlical providers as already Weguasl the process .—

d

|
s

—}e., raving necessary blood. samples aud shecluliatg

 

 

ONe of tylo mguitedl Lultresou Nols of hys )Ner ty

 

CoN

begia hes trakme wt foc Hepadttis Caste. thek the.

 

ume. Med i cal HCourdecs eased on the Cacdio CGY po _

F pro ? :
Tmogiag Medical cords fad haigs that hos

 

letondaat mires dA ad Mn rS AckenlSe. is Now

 

Scheduloada_ Matmbr€l Yo \ne. Fees los) CW heact

 

~, | . eri
Special vst loasedo AJ E, oct Sauder Ss Medree| Coster

 

lectecuWatiaus, Dobe ot these faCTous Medre al

 

 

tomaltys als ace ok Merely ele chive Medree
G Valuokroais ,

 

The ple wy: ££ Stokes That yatdo ub tH th ete Mu st

 

(i) ,

 

 

 
 

 

 

be additional and Norseatiug LAS yu cies to both his

; | Neork anid liver Sivee both are serio us tslderly ie,

bre~ existing Medical Coudthiols thet defewdauts
ackfons oc letter shabed denial of car lias been

 

o Ssult of ee

 

 

The Pleistiel stotes thet this detewdaat fs

 

 

 

Cheac|. Wok ested +. pualified LMMuaAl hy Siytee

; - , . . Ie . i
he issued in his indvdual capacity awd Hr A t+

a . ; . \
i Wo Way Carey L Consider d a “State actor.

 

lo be clear loath dlebowola dks were Succ ov Doble | —

 

 

Wdividual ard ollrerol Capacities. fucter, this

 

 

\ . _ . / : i
D clewdoanrk 15 Not. fn "Stabe acter because he.

 

 

 

[Seu ployed lay Southern) Healt. Puctvers, 4a lact
15 a Medreal - aroutder catel 1S _Cuteadbly eaploycet

 

|

the, posit ton of Lb PAs Meta, Fi ucther, this defect
Nas undouhtly deli bemtoly jaeliHerut ze both “errous

 

 

Medical aeds’ of the plarweee awd thet this

 

 

Acfealdadt Cleacly Violated the plarrbef 5

A Strut pe dad. L ights. Pddittiodally, Wo Rasonelale. __

 

 

Nutse Ps is pesitioa would tnave helievedt, Hock his
ACHYONS ylete Consistest Wirhe the. plate e's

—N
>.

 

 

tonshhitonal maghts asec uypos! _Cbteblshdl [aw

i
1 he Ww ould Not hae. leer So tady to. scheclute.

A PWson Medical +misler tuned tel y tion! phe

 

 

J
Matas \ ice Ex) Wa oe IWteke. Nevatee breech 1 ont _
J

 

x

 

~ A wl
+h is detendatS ol ental to provide ac eguate.
") edical Yeates for hie serious Medical” wees. —_

 

(5)

 

 

 
 

 

F N, ally —_ We - plarstit€ Shebes thot his dawsut}

 

 

 

e hould wot be ole smpssect. basecl ufos the Prvsau—

 

 

 

 

~, why a ak LOAS Reform ek loz CALLS &. Clearly. Platte —
erhaustec —cll_of hts avectlable. admial rote toy a
{ eMeolies wWhes he utilized the /NMate Gv evanlee

 

- Process ak Phe Clailocove. Couity Tatl where this
— eferdewth 15 \awlidly \ound avd employed lay tHe
| Y ploy o

 

h outh eo Healbe Pactwers. to_ensu cot, hot all the

 

—Weateecacdeol wwdiirducls Crceive Le leguecke. Mecca / _

 

7 Teocktmeask and 4 O fucbhec BiupPo ct h 1s exhaystrorr_

 

~— jl ; .
of We s_aduinistretive mealies the plasty fl
Stokes that Une Ss fede Aidlaal LK aNsSultce h ane a

N

 

 

 

 

eSponsed to bits p Nate grrevadce OW Septemloec

4G, 203.0 © ]a200 pa

   

 

Haviaig fully @ bri ied (espowsed fa anol a

answeced this delendasts ariswec /o the

 

t olf) lata +\ & law tiel A S5etts pret +) — Compla tart
Must Not he dismissed anal thet he ln alborolecl —

 

ys Nght te terol Loy Qa jury.

 

_ Aespucthally subi Peel,

 

 

 

 

) ister WagheC#-YQI 507
—_ Tro usclatle luower Core. Complex

 

 

/40 Nocon Wax,
HactsuVe, TN 3%7%0'7Y

 

 

Cl) -

 

 

 
Cecttés cette. GE Secupee

 

L hereloy Cert that oa De cosber IS, 90.0,

 

Wack the fecegoraig Rosy ON SL. To AniSud Por On Be ha l€

 

(| ¢ Bushy hove. as Mas] led. to the Cl eck Kot the

 

Court, Lurteal States Destorct Couct, Enste tas ,: othe

 

(NE Tennessee, KAloxsall gy to he Ede ol inne diately

 

Pow We Lett Awa Drak the «Other _poch'es. well we 26.

 

I - DttV2 edb yg ae. Ue 5. haat. pO, A: p fi be. SAME.

 

 

ake. The Other pacts C23. Nave locen! Seavitclh 65

Co ous 2

 

 

 

Jeary M, Wael, B p R He O]bL3479
IM dl gant Colemeanl PLL p
0, bow 1Ob6

 

 

reenwitle, TM 377 94~- lO

renege

 

 

A Hortey toc de featoladt j R U, ty h Oza.

 

i td VAL L s+ cote ch, ol é £e Alefass +

 

uit, V ca, g CA al

 

h lay Yor Whe. Co LUA: ty Peter Utival Cen tec

 

 

Pe,
\

5 Stentahct Cee Cf

 

a)
Neal Tazwell, _ITN BIE IS

 

 

bAC pry _

 

 

 

hy é ater hag OX

 

Dhecns bi EL We 0.2 SC

 

 

 

('T)

 

 

 

 
 

REECE aed Ea Leacet Ene Lead teaeda ett Fie fey CL 'QAnxonesd.. aan
. : | OF | ALING
4PU4S

4+JNe) jG? 23D ° Lely
JO fos HSI NIUYS 07
Rud SOROS 777-4

A

ROSSINI af

  
          

 

Fett PLOUE NL ‘|(snspsml
SMM cae 7, 2 Set ozocosa zz hay NIM Yh
Sa 8 oe NL ATA - : , er AWIQ VID days, PYPSNOS |

LOS BOA s0N BoM "3 say
